IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

KRISTEN CARNEY and STEPHEN                )              No. 80057-4-I
CARNEY, husband and wife,                 )
                                          )              DIVISION ONE
                          Appellants,     )
                                          )
                  v.                      )
                                          )
PACIFIC REALTY ASSOCIATES, LP, )
d/b/a PACIFIC REALTY ASSOCIATES, )
A LIMITED PARTNERSHIP, a foreign )
limited partnership; and TVI, INC., d/b/a )
VALUE VILLAGE, a Washington               )
corporation,                              )              UNPUBLISHED OPINION
                                          )
                          Respondents, )
                                          )
MEAGAN NORRIS and JOHN DOE                )
NORRIS, husband and wife;                 )
MARYSVILLE PLAZA ASSOCIATES, )
LLP, a limited liability partnership;     )
SAFEWAY, INC., a foreign corporation; )
and EILAT MANAGEMENT CO., a               )
Washington corporation,                   )
                                          )
                          Defendants.     )

       BOWMAN, J. — Kristen and Stephen Carney (collectively Carney) appeal

summary judgment dismissal of their negligence claims against defendants

Pacific Realty Associates LP d/b/a Pacific Realty Associates (Pacific Realty) and

TVI Inc. d/b/a Value Village (TVI) for injuries sustained when Kristen1 was struck

by a van in a parking lot crosswalk near the entrance of a Value Village store at

       1
         We use Kristen Carney’s first name when necessary for clarity and mean no disrespect
by doing so.


      Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80057-4-I/2


the Marysville Plaza shopping center. TVI operates the Value Village store and

leases the commercial space from Pacific Realty. Carney argues that both

Pacific Realty and TVI exercise control over the common-area parking lot and

had a duty to protect Kristen from unreasonable harm in the crosswalk. Carney

also argues that TVI owed Kristen a separate duty of safe ingress and egress

from its place of business. We conclude that TVI and Pacific Realty did not

exercise control over the parking lot sufficient to establish a duty to Kristen as

possessors of the common area. But TVI owes a separate duty of safe ingress

and egress to its business invitees regardless of whether it owns or has control of

the property on which a known hazard exists. We affirm summary judgment

dismissal of Carney’s claims against Pacific Realty but reverse and remand for

further proceedings related to TVI.

                                       FACTS

       Marysville Plaza is a shopping center owned by Marysville Plaza

Associates LLP (MPA). In August 1973, lessor MPA and lessee Safeway

Incorporated executed a “Master Lease” for a portion of the shopping center.

Safeway agreed to lease a “building, or portion of the building,” with “related

improvements to be constructed” by MPA. The Master Lease contains

provisions pertaining to the common areas of the shopping center, including its

parking lot:

              4. Common areas. Completion and expansion of shopping
       center. All those portions of the shopping center not shown as
       building areas . . . shall be common areas for the sole and
       exclusive joint use of all tenants in the shopping center, their
       customers, [and] invitees and employees . . . . Lessor agrees that,
       at lessor’s expense, all common areas will be maintained in good



                                          2
No. 80057-4-I/3


       repair, kept clean and kept clear of snow and ice and adequately
       lighted when stores are open for business. . . . Lessor further
       agrees that . . . following completion of construction of any portion
       of the shopping center, the sizes and arrangements of said
       buildings and common areas[ ](including parking areas) will not be
       changed without lessee’s written consent.

In exchange for MPA’s control and maintenance of the common areas, Safeway

and other shopping center tenants agreed to a common-area maintenance

charge.

       The Master Lease also provides that “at lessor’s sole cost, risk and

expense,” MPA agrees to “construct on the common areas . . . all parking and

service areas, sidewalks, driveways and related improvements.” All construction

was to be done “in accordance with plans and specifications” prepared at MPA’s

expense and by its designated architects.

       In October 1982, Safeway executed a lease modification agreement and

remodeled and expanded its Marysville Plaza store. The remodel included the

addition of a diagonal handicap parking stall located next to the curb cutout that

led to the north entrance of the store. MPA reviewed and approved the addition.

At Safeway’s request, MPA painted a crosswalk to the curb cutout in 1994.




                                         3
No. 80057-4-I/4


       In 1998, Safeway sublet its Marysville Plaza space to Shop & Save Inc.

The sublease provides nonexclusive use of the common areas of the shopping

center subject to the terms of the Master Lease and “to such reasonable rules

and regulations as Sublessor [Safeway] may from time to time promulgate.

Sublessor shall [also] have the right to use portions of the Common Area for any

commercial purposes.” The sublease includes a provision explicitly reserving

master lessor MPA’s obligation to maintain the common areas under the Master

Lease as well as recourse for sublessee Shop & Save should MPA fail to fulfill its

obligations:

              4.1 Master Lessor’s Obligation to Maintain. Sublessee
       hereby acknowledges that Master Lessor has the obligation under
       the Master Lease to maintain the Common Area, and Sublessor
       shall have no obligation to do so, except as expressly set forth
       herein. With respect to Master Lessor’s obligation under the
       Master Lease to maintain the Common Area, Sublessor shall be
       required only to use reasonable efforts to cause Master Lessor to
       perform such obligation, and then only if Sublessor has actual
       notice of Master Lessor’s failure to perform such obligations. If
       Master Lessor fails to perform such obligation, then Sublessee
       shall prepare and deliver to Sublessor a written notice specifying
       such failure to perform in reasonable detail. Sublessor shall then
       transmit such notice to Master Lessor. If such default or defaults
       as are specified in such notice remain uncured upon the
       expiration of the cure periods set forth in the Master Lease, then
       Sublessor shall perform such obligation of Master Lessor with
       reasonable diligence following receipt of written notice from
       Sublessee that Master Lessor has failed to do so.

       In March 2000, Safeway assigned its interest in the Master Lease with

MPA and its sublease with Shop & Save to Pacific Realty under a property

acquisition agreement. TVI acquired Shop & Save in 2003. Pacific Realty then

entered a sublease modification agreement with Shop & Save and TVI,




                                        4
No. 80057-4-I/5


memorializing the assignment of interests. TVI now operates a Value Village

store in the Marysville Plaza under the Master Lease and sublease.

       On August 15, 2016, Kristen parked her car in the Marysville Plaza

parking lot and used the painted crosswalk to walk toward the north entrance of

Value Village. At the same time, Meagan Norris backed her minivan out of the

diagonal handicap parking stall in front of the store. The diagonal orientation of

the handicap parking stall in relation to the crosswalk required Norris to reverse

into the crosswalk to exit the parking lot northward. Norris’ minivan struck Kristen

in the crosswalk. Kristen sustained a traumatic brain injury as a result of the

collision.

       Carney filed a personal injury complaint against Norris and MPA, alleging

negligence and requesting damages for medical expenses, pain and suffering,

loss of wages, and loss of consortium. They later amended the complaint to add

Safeway, Pacific Realty, TVI, and Eilat Management Co.2 as defendants.

       Safeway moved for summary judgment dismissal of all claims with

prejudice. The trial court granted the unopposed motion. Carney and Eilat

Management entered a stipulation that dismissed all claims against Eilat with

prejudice.

       TVI and Pacific Realty also filed separate summary judgment motions to

dismiss Carney’s claims with prejudice. The trial court concluded that TVI and

Pacific Realty owed no duty of care to Kristen and granted the motions. The trial

court entered a partial final judgment under CR 54(b) and certified the case for


       2
          Carney alleged MPA retained Eilat to provide property management services at
Marysville Plaza.


                                              5
No. 80057-4-I/6


appeal, finding that “[a] resolution on appeal of Plaintiffs’ claims against TVI and

[Pacific Realty] will be dispositive of a trial against Norris.”

                                       ANALYSIS

       Carney appeals the trial court’s summary judgment dismissal of her

negligence claims against TVI and Pacific Realty. We review orders on summary

judgment de novo. Kim v. Lakeside Adult Family Home, 185 Wn.2d 532, 547,

374 P.3d 121 (2016). “Summary judgment is properly granted when the

pleadings, affidavits, depositions, and admissions on file demonstrate there is no

genuine issue of material fact and the moving party is entitled to judgment as a

matter of law.” Folsom v. Burger King, 135 Wn.2d 658, 663, 958 P.2d 301

(1998) (citing CR 56(c)). The moving party bears the burden of proving there are

no issues of material fact. Kim, 185 Wn.2d at 547. We consider all evidence and

reasonable inferences in the light most favorable to the nonmoving party. Kim,

185 Wn.2d at 547. Summary judgment is appropriate “only if, from all the

evidence, a reasonable person could reach only one conclusion.” Folsom, 135

Wn.2d at 663.

       To establish negligence, a plaintiff must show (1) the existence of a duty,

(2) breach of that duty, (3) resulting injury, and (4) proximate cause. Ranger Ins.

Co. v. Pierce County, 164 Wn.2d 545, 552, 192 P.3d 886 (2008). Summary

judgment is proper if a plaintiff cannot meet any of these elements. Ranger Ins.,

164 Wn.2d at 553. In a negligence action, “the threshold question is whether the

defendant owes a duty of care to the injured plaintiff.” Schooley v. Pinch’s Deli




                                            6
No. 80057-4-I/7


Mkt., Inc., 134 Wn.2d 468, 474, 951 P.2d 749 (1998). The existence of a legal

duty is a question of law. Schooley, 134 Wn.2d at 474.

Duty as Possessor of Common Area

       Carney argues both TVI and Pacific Realty owed Kristen a duty of

reasonable care as possessors in control of the common-area parking lot where

she was injured. TVI and Pacific Realty contend that MPA retained sole control

over all Marysville Plaza common areas under the Master Lease. We agree with

TVI and Pacific Realty.

       A landowner has a duty to maintain common areas in a reasonably safe

condition. Mucsi v. Graoch Assocs. Ltd. P’ship # 12, 144 Wn.2d 847, 854, 31

P.3d 684 (2001). As a general rule,

       where an owner divides his premises and rents certain parts to
       various tenants, while reserving other parts such as entrances and
       walkways for the common use of all tenants, it is [the owner’s] duty
       to exercise reasonable care and maintain these common areas in a
       safe condition.

Geise v. Lee, 84 Wn.2d 866, 868, 529 P.2d 1054 (1975). But a landowner may

not be liable for injury on its property if it has given exclusive control of the

property to a lessee. Adamson v. Port of Bellingham, 193 Wn.2d 178, 184-85,

438 P.3d 522 (2019).

       To determine premises liability, we look to “whether one is a ‘possessor’ of

property, not whether someone is a ‘true owner’ (the titleholder) of property.”

Gildon v. Simon Prop. Grp., Inc., 158 Wn.2d 483, 496, 145 P.3d 1196 (2006). A

“possessor” of land is

       (a) a person who is in occupation of the land with intent to control it
       or



                                           7
No. 80057-4-I/8


       (b) a person who has been in occupation of land with intent to
       control it, if no other person has subsequently occupied it with
       intent to control it, or
       (c) a person who is entitled to immediate occupation of the land, if
       no other person is in possession under Clauses (a) and (b).

RESTATEMENT (SECOND) OF TORTS § 328E (AM. LAW INST. 1965); Ingersoll v.

DeBartolo, Inc., 123 Wn.2d 649, 655, 869 P.2d 1014 (1994).

       A person is in “control” of the land if that person has the authority and

ability to take precautions to reduce the risk of harm to entrants on the land.

Adamson, 193 Wn.2d at 187. Control may be shared over certain areas of

property. Adamson, 193 Wn.2d at 187. To determine control,

       [w]e look to the specific terms of the agreement to see who had
       authority and ability to reduce risk of harm and whether there were
       temporal and practical limits on the lessee’s possession such that
       the lessor is still liable as a possessor of land.

Adamson, 193 Wn.2d at 187.

       Here, the governing leases establish MPA as a possessor of the common

areas. In section 4 of the Master Lease, MPA agreed to construct the common

areas—including parking lots—at its expense. The Master Lease also

establishes that “all common areas will be maintained in good repair” by MPA

and at MPA’s expense. Section 4.1 of the sublease explicitly affirms MPA’s

control of the common areas. It provides that the “Master Lessor has the

obligation under the Master Lease to maintain the Common Area, and Sublessor

shall have no obligation to do so, except as expressly set forth herein.” Despite

the plain language of the Master Lease, Carney argues that other lease

provisions and the actions of TVI and Pacific Reality show that they share control

of the common-area parking lot with MPA.



                                          8
No. 80057-4-I/9


       TVI

       Carney contends that TVI owed Kristen a duty to protect her from harm in

the crosswalk because “specific rights and responsibilities” granted to TVI under

the leases give TVI the authority and ability to act with regard to the common

area. In support of their argument, Carney points to TVI’s successful requests

for repair and restriping of the parking stalls and fire lanes, replacement of

burned out lightbulbs in the parking lot, removal of trailers from the back parking

lot, repair of a loose concrete slab on the sidewalk in front of the store, and

pothole repair.

       TVI’s requests for maintenance are not evidence of its authority over the

common areas. To the contrary, under the leases, TVI must make written

requests for maintenance, and MPA will perform the work only if it approves the

request. TVI submits its written requests to Pacific Realty, who then forwards the

requests to MPA. For example, in March 2008, TVI notified Pacific Reality in

writing that the parking lot needed repairs, restriping, and stenciling. Pacific

Realty forwarded the request to MPA, noting that “[a]s the Master Lessor of the

Property, you are responsible for maintenance of the parking lot.” On another

occasion, TVI e-mailed Pacific Realty to request repair of a “concrete slab that

has come loose at the front of the Value Village.” Pacific Realty forwarded the

information to MPA, who then scheduled the repair.

       Carney also points to evidence that TVI and Pacific Realty collaborated on

a plan for significant alterations to the parking lot to improve TVI’s customer

donation drop-off experience. Carney asserts the collaboration is proof that TVI




                                          9
No. 80057-4-I/10


could alter the parking lot without MPA’s consent. While evidence showed that

TVI and Pacific Realty worked with an architect to design a plan to modify the

parking lot for a donation drop-off lane, the evidence also showed that TVI and

Pacific Realty stopped short of implementing any changes without MPA’s

approval. Pacific Realty notified TVI by e-mail that “[w]e need to get this

approved by the Master Lessor first.” And during depositions, Pacific Realty

confirmed that it advised TVI of the need for MPA’s approval. Pacific Realty

informed TVI that moving forward with construction before MPA’s authorization

“would be a violation of the master lease.”

       Finally, Carney contends that a lease provision restricting MPA from

changing the common-area parking lot without TVI’s written consent is evidence

of TVI’s control over the property. But the ability to veto changes to the parking

lot proposed by MPA is not evidence of TVI’s independent authority and ability to

take precautions to reduce risk of harm. Carney provides no evidence that TVI

could unilaterally change the common areas. MPA alone “had the requisite

ability and authority to reduce the risk of harm to entrants such that it was” solely

in control and possession of the property. Adamson, 193 Wn.2d at 188.

       Pacific Reality

       Carney contends that Pacific Reality is also a “possessor” of the parking

lot and owed Kristen a duty of care. Carney argues that many of the same lease

provisions that give TVI authority to act independently to reduce risk of harm also

apply to Pacific Realty. Additionally, Carney argues that lease provisions giving

Pacific Realty the ability to impose rules over the common area and to use the




                                         10
No. 80057-4-I/11


common area for commercial purposes, as well as Pacific Realty’s obligation

under the leases to maintain the common areas if MPA fails to act, are evidence

of Pacific Realty’s control over the property.

       Section 2.2 of Pacific Realty’s sublease with TVI states, in pertinent part:

       Sublessee’s use of the Common Area shall be subject to such
       reasonable rules and regulations as Sublessor may from time to
       time promulgate. Sublessor shall have the right to use portions of
       the Common Area for any commercial purposes.

Although Carney cites these provisions as evidence of Pacific Realty’s control

over the common areas, the provisions only allow Pacific Realty to restrict how

TVI uses the property and reserve the right to use portions of the property for its

own commercial purposes. Nothing in these provisions of the sublease

authorizes Pacific Realty to make unilateral changes to the property.

       The sublease also requires Pacific Realty to maintain the common areas if

MPA fails to perform its obligations under the lease:

       If Master Lessor fails to perform such obligation [under the Master
       Lease to maintain the Common Area], then Sublessee shall
       prepare and deliver to Sublessor a written notice specifying such
       failure to perform in reasonable detail. Sublessor shall then
       transmit such notice to Master Lessor. If such default or defaults as
       are specified in such notice remain uncured upon the expiration of
       the cure periods set forth in the Master Lease, then Sublessor shall
       perform such obligation of Master Lessor with reasonable diligence
       following receipt of written notice from Sublessee that Master
       Lessor has failed to do so.

But this provision gives Pacific Realty only limited authority to act on notice of

MPA’s failure to perform needed maintenance after multiple requests. There is

no evidence that Pacific Reality could change the common areas absent these

conditions precedent. To the contrary, the evidence shows that Pacific Realty




                                         11
No. 80057-4-I/12


halted plans to renovate the donation drop-off area of the parking lot to obtain

MPA’s approval to make the changes. Pacific Realty is not a “possessor” of the

common area because it lacked sufficient “authority [over the area] and [the]

ability to reduce risk of harm.” Adamson, 193 Wn.2d at 187.

Duty of Safe Ingress and Egress

       Carney argues that TVI also owed a duty of safe ingress and egress from

its retail store to its business invitees. TVI claims that business owners do not

have a duty to ensure safe ingress and egress over adjacent land that they do

not control. TVI also argues that even if it had such a duty, it is not liable for

Kristen’s injuries because the risk associated with using the crosswalk was “open

and obvious.”

       Proprietors of a store “have a duty to exercise reasonable care to keep

those portions of the premises used by their customers in a reasonably safe

condition, or to warn the customer-invitees of the dangerous condition.” Baltzelle

v. Doces Sixth Ave., Inc., 5 Wn. App. 771, 774, 490 P.2d 1331 (1971). This

includes “the obligation to use ordinary care to keep the approaches, entrances

and exits in a reasonably safe condition for use of customers who are entering or

leaving the business.” Baltzelle, 5 Wn. App. at 774. The duty to business

invitees of safe ingress and egress arises even if the proprietor does not own or

control the property on which the hazard is located. Rockefeller v. Standard Oil

Co. of Cal., 11 Wn. App. 520, 522, 523 P.2d 1207 (1974).

       Carney relies on Rockefeller to support their argument that TVI owed a

duty of safe ingress and egress. In Rockefeller, the plaintiffs were injured when




                                          12
No. 80057-4-I/13


the wheels of their pickup truck ran into a ditch located on property next to the

entrance of a Standard Oil service station. Rockefeller, 11 Wn. App. at 520-21.

Although Standard Oil did not own the property where the ditch was located, the

ditch was within four feet of the entrance to its service station. Rockefeller, 11

Wn. App. at 520. The Rockefellers claimed Standard Oil knew the ditch was

difficult to see and that it was negligent for failing to post warnings or provide

adequate lighting to make the ditch visible to those entering the service station.

Rockefeller, 11 Wn. App. at 521.

       TVI argues that Rockefeller is distinguishable from this case. TVI

contends that Standard Oil was liable for injuries caused by a hazard on property

it did not control only because Standard Oil failed to replace a light on its own

property, which contributed to the hazardous condition. But Rockefeller defines

the duty of safe ingress and egress more broadly—“To incur liability, Standard

Oil need not own or control the property on which the hazard was located, nor is

it required that Standard Oil create the hazard.” Rockefeller, Wn. App. at 522.

Standard Oil’s liability did not stem only from its failure to replace a light on its

property as TVI asserts. Instead, liability arose from Standard Oil’s failure to take

any reasonable precautions to eliminate a known hazard to invitees entering its

parking lot. Rockefeller, 11 Wn. App. at 522. We held that Standard Oil “should

have taken reasonable precautions to eliminate [the hazard] by, for example,

posting warnings or barriers or providing adequate illumination.” Rockefeller, 11

Wn. App. at 522.3



       3
           Emphasis added.


                                           13
No. 80057-4-I/14


       TVI also argues that unlike the hazardous ditch in Rockefeller, “the

condition at issue in this case is located in the common area of a shopping plaza:

a location MPA already signed up to be responsible for under the terms of the

lease.” But the true owner or entity in control of the property plays no role in

assessing the retail owner’s duty to ensure safe ingress and egress for its

business invitees. TVI has a duty to its customer invitees to take reasonable

precautions to eliminate foreseeable hazards to the ingress and egress from its

store, even if it does not own or control the property on which the hazard is

located. Rockefeller, 11 Wn. App. at 522.

       Finally, TVI argues that even if it owed Kristen a duty of safe ingress and

egress, it is not liable for her injuries because the hazard at issue was “open and

obvious.” A “landlord has no duty to protect a tenant or guest from dangers that

are open and obvious” unless the landlord should have anticipated the harm.

Sjogren v. Props. of Pac. Nw., LLC, 118 Wn. App. 144, 148-49, 75 P.3d 592

(2003). And “there is no duty to warn a business invitee about conditions of

which the invitee has actual knowledge.” Barker v. Skagit Speedway, Inc., 119

Wn. App. 807, 813, 82 P.3d 244 (2003). TVI contends that Kristen had “actual

knowledge” of the hazard because she frequented the shopping center. But a

plaintiff’s respective knowledge of a hazard and whether the hazard is open and

obvious are generally questions of fact for a jury. See Millson v. City of Lynden,

174 Wn. App. 303, 313, 317, 298 P.3d 141 (2013); Sjogren, 118 Wn. App. at

149-50.




                                         14
No. 80057-4-I/15


        Here, several experts testified that the design of the handicap parking stall

is dangerous to pedestrians because it requires drivers who want to drive north

out of the parking lot to back into the crosswalk when pulling out of the space.

The experts opined that TVI should have known about the poor design and

sought to correct the problem. These material issues of fact as well as whether

the hazard was open and obvious are properly decided by a jury.

        We affirm summary judgment dismissal of Carney’s claims against Pacific

Realty but reverse and remand for further proceedings related to TVI’s duty of

safe ingress and egress. 4




WE CONCUR:




           4
             TVI requests attorney fees and costs on appeal under RAP 14.2 (costs awarded to
substantially prevailing party on appeal). A party is entitled to fees on appeal only if applicable
law grants this right. RAP 18.1(a). A party must demonstrate the right to attorney fees and costs
under private agreement, a statute, or a recognized ground of equity. Buck Mountain Owners’
Ass’n v. Prestwich, 174 Wn. App. 702, 731, 308 P.3d 644 (2013). Because TVI fails to establish
that it is entitled to attorney fees and costs on any ground, we decline its request.


                                                15